                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

         Lisa Jeannette Stepp,          )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:19-cv-00118-GCM
                                        )
                  vs.                   )
                                        )
         Nancy A. Berryhill,            )
            Defendant.                  )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 6, 2020 Order.

                                               August 6, 2020




        Case 1:19-cv-00118-GCM Document 12 Filed 08/06/20 Page 1 of 1
